Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ENRIQUE RAMOS AKA 
RICKY RAMOS,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00089-CR

Appeal from
 371st District Court

of Tarrant County, Texas

(TC # 1140815W)



 

 

 




MEMORANDUM OPINION

            Enrique Ramos aka Ricky Ramos appeals his conviction of burglary of a habitation.
Appellant entered a plea of guilty to the felony information and the trial court placed him on deferred
adjudication community supervision for five years.  The State subsequently filed a motion to
adjudicate alleging several violations of the terms and conditions of community supervision.  Based
on Appellant’s plea of true to several of the alleged violations, the trial court granted the State’s
motion, adjudicated Appellant guilty, and assessed his punishment at imprisonment for a term of five
years.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.

December 15, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)